Celebrada la vista de esta apelación en pléito sobre expropiación forzosa para las obras del riego público de Isabela en el qne la corte inferior dictó sentencia decretando la expropiación y fijando la can-tidad de tres mil dollars como precio de ella y por indemni-zación de daños y perjuicios de la misma, con la qne no está conforme el apelante por entender, según dice en sn alegato, qne deben concedérsele seis mil dollars por el valor de la finca y nna indemnización razonable por los perjuicios; y apareciendo qne la evidencia fné contradictoria en esos par-ticulares y que ese conflicto fné decidido por la corte en favor del demandante sin manifiesto error, debemos confirmar y confirmamos la sentencia apelada.